Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Lowen on 8-30-22.

The application has been amended as follows: 

In the claims:
	In claim 1, line 2, “the” has been changed to --an--.
	In claim 1, line 15, “the area of the top” has been changed to --an area of a top--. 
	In claim 1, line 17, “the opening” has been changed to --an opening--.
	In claim 1, line 20, “the surface” has been changed to --a surface--.
	In claim 1 ,lines 21-22, “the completion” has been changed to --a completion--.  
	In claim 1, line 22, “the temperature” has been changed to --a temperature--. 
	In claim 3, line 11. “the running” has been changed to --a running--. 
	In claim 3, line 18, “the area” has been changed to --an area--.
	In claim 3, line 19, “the area of the top” has been changed to --an area of a top--.
	Claims 4-9 and  11-13 have been canceled as being directed to a non-elected invention. The election having been previously made without traverse. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taught or suggested the combination of the system which included the non-contact heating a resin impregnated fiber sheet after impregnating the fiber sheet with resin in a vertically downward coater where the fiber sheet was run through a matrix pool in the coater where the wall constituient members of the pool  generated a circulation flow of matrix which prevented clogging fuzz and/or removal of fuzz and the fiber sheet was run past a slit like cross sectional opening at the base of the coater where the pool has a cross sectional area of decreasing amount continuously from the entrance to the exit of the coater along the running direction of the fiber sheet as claimed in claims 1 and 3. Japanese Patent 1-178412 taught coating in a vertically disposed pool of matrix however there is no teaching of the fuzz removal in the reference via the circulation of the resin in the pool. The obvious double patenting rejection has been overcome as the prior art of record failed to teach the identified fuzz removal and/or fuzz clogging via the circulation of the matrix in the pool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746